BUCHWALTER, J.
The petition in this case is for recovery, under an accident insurance policy, for the loss of one-hand. The hearing was on demurrer to the petition, The argument especially, and the demurrer calls for the construction of the words ‘for loss by severance of one entire hand and one entire foot, ’ * * # a speei fie indemnity of $3,000. The claim of plaintiff is, that the word “and” should read “or”. I have considered the use of the words in the singular as “limb” among the conditions on the back of the policy, but to my mind the succeeding words on the face of the policy “or of two entire hands or two entire feet, or the .entire loss of sight of both eyes, ” etc., control the construction. It shows a distinct purpose to stipulate for two and.. not for one limb, or part of two limbs to be severed before the loss creating $3,000 liability shall accrue. It may not be morally creditable to so write the policy without a corresponding fixed total loss for a single hand or foot, or eye, but the legal right exists to this contract; and such I find was the contract, and that therefore by the" exhibit the plaintiff cannot recover $3,000 for one hand. He is remitted to the cause of action founded on the weekly indemnity. I have some question in my mind whether the petition does not state facts sufficient to warrant recovery of something as weekly indemnity. -This was not submitted by the argument, however, and as I shall give leave to amend in this regard, will resolve my doubt against the plaintiff’s pleading as it now is.
Demurrer sustained with leave to amend in ten days.